Citation Nr: 0314306	
Decision Date: 07/01/03    Archive Date: 07/10/03

DOCKET NO.  01-04 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for residuals of a right 
eye injury with macular hole and corneal scar.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


REMAND

The veteran reportedly served in the Army National Guard from 
1972 to 1985.  

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the regional office (RO) for the following 
actions:

1.  An attempt should be made to contact 
the individuals listed by the veteran in 
correspondence received by VA in March 
2003, who allegedly witnessed the 
incident in 1974 in which the veteran 
injured his eye.  If any of this 
information cannot be obtained, this 
should be documented in the claims 
folder.

2. After the above development has been 
completed to the extent possible, the RO 
should review the claims file and ensure 
that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) has been 
fully complied with and satisfied.  See 
also 66 Fed. Reg. 45620-32 (August 29, 
2001) (codified at 38 C.F.R. § 3.159

3.  The RO should then readjudicate the 
appellant's claim for entitlement to 
service connection for residuals of a 
right eye injury with macular hole and 
corneal scar, in light of the evidence 
received since the September 2002 
supplemental statement of the case, 
particularly the report of the eye 
examination conducted in March 2003, and 
including the veteran's Active Duty for 
Training (ACDUTRA) records.  If the claim 
is denied, the RO should issue a 
supplemental statement of the case to the 
appellant, and he should be given an 
opportunity to respond, before the case 
is returned to the Board. The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence 
recently received by the Board, including 
the veteran's ACDUTRA records, and 
discussion of all pertinent regulations, 
including those implementing the VCAA.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




